Opinion issued August 20, 2019




                                     In The

                              Court of Appeals
                                    For The

                          First District of Texas
                            ————————————
                              NO. 01-19-00101-CV
                           ———————————
    IN THE COMMITMENT OF RICHARD A. DUNSMORE, Appellant



               On Appeal from the 412th Judicial District Court
                           Brazoria County, Texas
                      Trial Court Case No. 84023-CV


                         MEMORANDUM OPINION

      Richard A. Dunsmore filed a notice of appeal on February 11, 2019, seeking

review of the trial court’s Biennial Review Order of November 20, 2018. We dismiss

the appeal.

      Dunsmore was declared a vexatious litigant and is the subject of a pre-filing

order signed on December 12, 2018 in In re Commitment of Richard A. Dunsmore,
Cause No. 84023-CV in the 412th District Court of Brazoria County, Texas. See

Office of Court Administration List of Vexatious Litigants Subject to Pre-Filing

Orders under Section 11.101, Civil Practice and Remedies Code, available at

https://www.txcourts.gov/media/1443162/richard-dunsmore.pdf) (last viewed on

June 11, 2019; see also TEX. CIV. PRAC. & REM. CODE § 11.104(b) (requiring office

of court administration to maintain list and post list of vexatious litigants on

agency’s website); Douglas v. Am. Title Co., 196 S.W.3d 876, 878 n.2 (Tex.

App.—Houston [1st Dist.] 2006, no pet.) (taking judicial notice of Harris County

record of vexatious litigants).

         The Clerk of this Court may not file an appeal presented by a vexatious

litigant subject to a pre-filing order unless the litigant first obtains an order

from the local administrative judge permitting the filing, or the appeal is from a

pre-filing order designating the person a vexatious litigant. See TEX. CIV. PRAC. &

REM. CODE § 11.103(a). Dunsmore is not appealing from a pre-filing order

designating him a vexatious litigant. See id. at § 11.103(d). The record contains no

permission to appeal signed by the local administrative judge.

         The Court issued a notice to Dunsmore on June 13, 2019, that his appeal might

be dismissed unless he filed proof that he had previously obtained an order from

the local administrative judge permitting the filing of this appeal. No response was

filed.


                                           2
      Accordingly, we dismiss this appeal for want of jurisdiction. Any pending

motions are dismissed as moot.

                                 PER CURIAM
Panel consists of Justices Kelly, Landau, and Countiss.




                                         3